Name: Council Regulation (EU) 2019/1089 of 6 June 2019 on the allocation of fishing opportunities under the Protocol on the implementation of the Fisheries Partnership Agreement between the European Community and the Republic of Guinea-Bissau (2019-2024)
 Type: Regulation
 Subject Matter: fisheries;  Africa;  international affairs;  European construction
 Date Published: nan

 27.6.2019 EN Official Journal of the European Union L 173/36 COUNCIL REGULATION (EU) 2019/1089 of 6 June 2019 on the allocation of fishing opportunities under the Protocol on the implementation of the Fisheries Partnership Agreement between the European Community and the Republic of Guinea-Bissau (2019-2024) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 17 March 2008, the Council adopted Regulation (EC) No 241/2008 (1), concluding the Fisheries Partnership Agreement between the European Community and the Republic of Guinea-Bissau (2) (the Agreement). The Agreement entered into force on 15 April 2008, was tacitly renewed and remains in force. (2) The previous protocol to the Agreement expired on 23 November 2017. (3) The Commission has negotiated on behalf of the Union a new protocol. As a result of those negotiations the new protocol was initialled on 15 November 2018. (4) In accordance with Council Decision (EU) 2019/1088 (3), the Protocol on the implementation of the Fisheries Partnership Agreement between the European Community and the Republic of Guinea-Bissau (2019-2024) (the Protocol) was signed on 15 June 2019. (5) The fishing opportunities provided for in the Protocol should be allocated among the Member States for the duration of application of the Protocol. (6) The Protocol will apply on a provisional basis as from the signature thereof in order to ensure an expeditious start to fishing activities of Union vessels. This Regulation should therefore apply from the same date, HAS ADOPTED THIS REGULATION: Article 1 Definitions For the purposes of this Regulation highly migratory species means the species listed in Annex I to the 1982 United Nations Convention on the Law of the Sea, except for the family Alopiidae, the family Sphyrnidae, and the following species: Cetorhinus maximus, Rhincodon typus, Carcharodon carcharias, Carcharinus falciformis, Carcharinus longimanus. Article 2 Fishing opportunities The fishing opportunities established under the Protocol on the implementation of the Fisheries Partnership Agreement between the European Community and the Republic of Guinea-Bissau (2019-2024) shall be allocated among the Member States in accordance with Articles 3 and 4 of this Regulation. Article 3 Demersal and small pelagic species Fishing opportunities for demersal and small pelagic species shall be allocated among the Member States as follows: (1) during the first and second years of application of the Protocol, based on a system of fishing effort (gross register tonnage, GRT): (a) freezer shrimp trawlers: Spain 2 500 GRT; Greece 140 GRT; Portugal 1 060 GRT; (b) freezer fin-fish and cephalopod trawlers: Spain 2 900 GRT; Greece 225 GRT; Italy 375 GRT; (c) small-pelagic trawlers: Spain 3 500 GRT; Portugal 500 GRT; Lithuania 5 000 GRT; Latvia 5 000 GRT; Poland 1 000 GRT; (2) from the third year of application of the Protocol, based on a system setting catch limits for each species (total allowable catch, TAC): (a) freezer shrimp trawlers: Spain: 1 650 tonnes; Greece: 100 tonnes; Portugal: 750 tonnes; (b) freezer fin-fish trawlers: Spain: 9 500 tonnes; Greece: 500 tonnes; Italy: 1 000 tonnes; (c) freezer cephalopod trawlers: Spain: 1 200 tonnes; Greece: 150 tonnes; Italy: 150 tonnes; (d) small-pelagic trawlers: Spain: 3 900 tonnes; Portugal: 700 tonnes; Lithuania: 6 000 tonnes; Latvia: 6 000 tonnes; Poland: 1 400 tonnes. Article 4 Highly migratory species Fishing opportunities for highly migratory species shall be allocated as follows: (a) freezer tuna seiners and surface longliners: Spain: 14 vessels; France: 12 vessels; Portugal: 2 vessels; (b) pole-and-line tuna vessels: Spain: 10 vessels; France: 3 vessels. Article 5 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 15 June 2019. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 6 June 2019. For the Council The President A. BIRCHALL (1) Council Regulation (EC) No 241/2008 of 17 March 2008 on the conclusion of the Fisheries Partnership Agreement between the European Community and the Republic of Guinea-Bissau (OJ L 75, 18.3.2008, p. 49). (2) OJ L 342, 27.12.2007, p. 5. (3) Council Decision (EU) 2019/1088 of 6 June 2019 on the signing, on behalf of the European Union, and provisional application of the Protocol on the implementation of the Fisheries Partnership Agreement between the European Community and the Republic of Guinea-Bissau (2019-2024) (see page 1 of this Official Journal).